                       THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                 NO. 5:19-CR-00395-D-9



UNITED STATES OF AMERICA                   )
                                           )
             V.                            )
                                           )
KESHAUNSALES                               )



                                         ORDER



      This Cause comes before the Court upon Defendant Keshaun Sales's motion to seal

Document Entry number 674. For good cause shown in said motion, Defendant's motion is

GRANTED and Document Entry number 674 is hereby sealed.

      SO ORDERED, this the _.1l_ day of July 2021.




                                               JAMES C. DEVER.III
                                               UNITED STATES DISTRICT ruDGE
